Citation Nr: 1528490	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-28 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a stomach disorder.

2.  Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had a verified period of active duty in the United States Air Force from December 1957 to January 1960.  As will be discussed below, it appears that he may have had an additional period of active duty service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The merits of the claim for service connection for a stomach disorder and entitlement to nonservice-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied the Veteran's claim for service connection for a stomach disorder.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year of the decision.

2.  The evidence received since the June 2005 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a stomach disorder.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision, which denied a claim for service connection for a stomach disorder, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the June 2005 rating decision is new and material, and the claim of entitlement to service connection for a stomach disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim for service connection for a stomach disorder in a June 2005 rating decision.  In particular, the RO noted that there were no service treatment records available for review and that an Air Force morning report dated in April 1957 and January 1958 did not show any treatment for a stomach condition.  The RO also acknowledged the Veteran's contention that he developed a stomach condition in service and that he later sought treatment with private physicians after his separation from service.  However, the RO determined that the there was no evidence that a stomach disorder had its onset in service or was otherwise caused by service.

The Veteran was notified of the June 2005 rating decision and his appellate rights in July 2005.  However, he did not file a notice of disagreement.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the June 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

At the time of the June 2005 rating decision, the evidence of record included the Veteran's statements; two Air Force morning reports dated in April 1957 and January 1958; responses from the National Personnel Records Center (NPRC) dated in January 2004 and April of 2004; the Veteran's April 2004 response to VA's Request for Information Needed to Reconstruct Medical Data; and VA treatment records dated from March 1992 to June 2005.  In response to a request for service treatment records, NPRC reported in January 2004 that the records may have been destroyed in a 1973 fire.  The Veteran reported that he was treated for a stomach condition while serving in Africa which caused him to have severe pains in his stomach.  See September 2004 claim.  In his April 2004 response to VA's Request for Information Needed to Reconstruct Medical Data, the Veteran specified that he was treated for gastritis in June 1956 while in Sidi Slimane, Morocco, while serving in the United States Air Force.  

The Veteran also reported in an August 1997 VA treatment record that, from the age of 23, he experienced diarrhea if there was a cold draft on his low back.  The Board notes that the Veteran turned 23 in 1957.  Later in October 1997, a VA treatment record noted that the Veteran had suffered from symptoms of belching and diarrhea since 1956.  The VA treatment records from this period documented various diagnoses for the Veteran's symptoms, including esophagitis, gastritis, duodenitis, irritable bowel syndrome, diverticulosis, peptic ulcer disease, a hiatal hernia, and gastroesophageal reflux disease (GERD).  However, only the diagnosis of GERD was noted in a January 2005 VA active problem list.

The evidence submitted since the June 2005 rating decision includes the Veteran's statements, VA treatment records dated from June 2005 to May 2009, and the transcript of the May 2015 hearing.  During the hearing, the Veteran reported that, when he was serving in Sidi Slimane, he dined off base in the surrounding Moroccan town a few nights a week.  See May 2015 Hearing Transcript (Tr.), page 13.  The Veteran now claimed that he was treated during service in the fall of 1955.  See Tr., page 7.  He state that he sought treatment for diarrhea in addition to stomach pains.  See Tr., page 10-11.  The Veteran explained that he did not seek additional medical care during service or for several years after service due to his dislike of hospitals.  See Tr., page 7, 10-11.  Instead, the Veteran treated his symptoms with over-the-counter medications and by drinking milk.  See Tr., page 7-8.  He stated that his stomach symptoms have been present since the 1950's and that he has also suffered from acid reflux for many years.  See Tr., page 16-17.  The Veteran testified that his doctors told him that he needed to go to a Moroccan hospital to discover the cause of his current complaints, as individuals in Morocco would be knowledgeable about local causative factors such as bugs.  See Tr., page 18.

The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a stomach disorder.  

The Board notes that, while the Veteran previously claimed that he was treated for stomach pains and gastritis while in Morocco, the Veteran also reported during the May 2015 hearing that he received treatment for diarrhea in Morocco.  In addition, the Veteran testified that he frequently ate the local cuisine of Morocco and that his doctors have suggested that his current symptoms could be related to a factor local to Morocco.  This testimony constitutes new evidence, as it provides additional details regarding his claim, and the evidence must be presumed credible for purposes of reopening.  The hearing testimony also relates to the issue of whether the Veteran had a stomach disorder during service, which was a basis of the RO's denial in June 2005.  Thus, the Board finds that the claim is reopened.  However, as will be explained below, the Board finds that further development is necessary before it can address the merits of the claim.


ORDER

The claim for service connection for a stomach disorder is reopened; the claim is granted to this extent only.


REMAND

As noted above, the Veteran testified that he was treated for symptoms related to his stomach disorder while serving in Sidi Slimane, Morocco.  See Tr., page 7-9.  However, his DD-214 does not document any foreign service.  Thus, on remand, additional efforts should be made to verify whether the Veteran's unit was stationed in Sidi Slimane, Morocco.  In addition, the Veteran's DD-214 notes that he had more than 5 years of active service, yet it only verifies active service from December 1957 to January 1960.  Therefore, the AOJ should attempt to verify all periods of active duty for the Veteran.

In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a stomach disorder.  The record shows that the Veteran has a current diagnosis of GERD.  He also reported that he experienced stomach pains and diarrhea during service in Morocco.  See May 2015 Hearing Transcript (Tr.), page 10-11.  He further indicated that he continued to have symptoms of belching and diarrhea since his time in service.  See October 1997 VA treatment record.  The Veteran is competent to report that he experienced these observable symptoms during service and that there has been a continuity of symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Veteran testified that he often ate the local food in Morocco and that his doctors have indicated that his symptoms might be related to a factor local to Morocco. See Tr., page 13, 18.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McClendon v. Nicolson, 20 Vet. App. 79, 81-82 (2006).

Moreover, the record shows that the Veteran receives disability benefits from the Social Security Administration (SSA).  The claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

The record also shows that an October 2014 letter informed the Veteran that he was denied entitlement to nonservice-connected pension benefits.  In March 2015, the Veteran submitted a VA Form 21-4138 in which he disagreed with that denial.  However, a statement of the case has not been issued.  Where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, the Board finds that a remand is necessary for the issuance of a statement of the case.

There may also be outstanding VA treatment records from the James A. Haley Veterans' Hospital.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The AOJ should issue a statement of the case addressing the issue of entitlement to nonservice-connected pension benefits.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

3.  The AOJ should request the Veteran's complete service personnel records and conduct the appropriate development to verify each period of the Veteran of active service, to specifically include any period of active service which began prior to December 12, 1957.  In particular, the Veteran has testified that he served on active duty from September 1954 to December 1957.  His DD-214 also lists 5 years of active service even though it only verifies active service from December 1957 to January 1960.

Documentation of all attempts to verify the Veteran's periods of active service and the responses should be associated with the claims file.

4.  The AOJ should submit a request to the Air Force Historical Research Agency, and/or any other appropriate sources, for any information that might corroborate the Veteran's statement that his unit was stationed in Sidi Slimane, Morocco, in 1955 and 1956.

All requests and responses should be associated with the claims file.

5.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a stomach disorder, to include records from Dr. Mohai and Dr. Mufta.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the James A. Haley Veterans' Hospital in Tampa, Florida dated since February 2009.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's claimed stomach disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the available Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current stomach disorders.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the Veteran's stomach disorder manifested during active service or is otherwise related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

In rendering this opinion, the examiner should address:  1) the Veteran's testimony during the May 2015 hearing that he dined off base in Morocco several times a week; 2) his testimony that he experienced stomach pains and diarrhea in Morocco; 3) his testimony that he self-treated his symptoms after service with over-the-counter medications and drinking milk; 4) his testimony that doctors have told him that to discover the cause of his current symptoms he would need to go to a hospital in Morocco to consult with individuals knowledgeable about bugs and other potential causative factors local to Morocco; 5) the October 1997 VA treatment record that noted that the Veteran had experienced symptoms of belching and diarrhea since 1956; and 6) the August 1997 VA treatment record that noted the Veteran's report of having diarrhea if there was a cold draft on his low back since the age of 23. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


